DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-34 are pending and rejected
Claims 1-14 are cancelled
Claims 15-34 are newly added

Response to Arguments
Applicant’s arguments, see Remarks filed on 11/24/2020, with respect to claims 15-34 have been fully considered and are persuasive.  Therefore previous 103 rejection(s) have been withdrawn. However, a new set of double patenting rejection is made as necessitated by the new amendments filed and in view of related patent issued to the parent case (see below).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 15-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,708,461. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application refer to receiving the setting value from the terminal apparatus based on instruction of setting value and the patent references receiving a request to update the setting stored in memory where request is transmitted from the terminal apparatus based on instruction of setting value. Thus, both inventions are similar in regards of receiving/updating setting values based on an instruction

In regards to claims 15-35 of the instant application and in comparison to claims     1-20 of ‘461:

16/891,499
10,708,461
15. (New) An information processing system, comprising: a web service provision apparatus that provides an electronic apparatus with a web service by way of web applications, the system including: a memory included in the web service configured to: store information relating to a setting item of a plurality of the 







16. (New) The information processing system of claim 15, wherein the terminal apparatus executes a program contained in screen data of the setting screen on a 

17. (New) The information processing system of claim 15, wherein the memory is further configured to store, as the information relating to the setting item of the web application, a setting item and a type of the setting item of the settings relating to the operation screen indicated by the instruction accepted through the setting screen, in association with each of a plurality of web applications.

18. (New) The information processing system of claim 15, wherein the circuitry of the web service provision apparatus is further configured to: generate screen data of a setting item part that constitutes 

19. (New) The information processing system of claim 15, wherein the memory is further configured to store the information relating to the setting item of the web application corresponding to multiple languages, and the circuitry is further configured to generate the setting screen based on language information of the terminal apparatus.

20. (New) The information processing system of claim 15, wherein the circuitry is further configured to: store screen data of the displayed setting screen; in a case in which the screen data of the setting screen 

21. (New) The information processing system of claim 16, wherein the terminal apparatus executes the program contained in the screen data of the setting screen on the browser to: check appropriateness of the settings relating to the operation screen of the web application indicated by the instruction accepted through the setting screen; and notify a result of the check, wherein the appropriateness is determined based on whether the setting value to be set to the setting item indicated by the instruction 

22. (New) The information processing system of claim 21, wherein the appropriateness is determined based on any one of a presence of input of the setting value to be set to the setting item, a type of the setting value, a size of the setting value, and a length of the setting value.

23. (New) The information processing system of claim 21, wherein appropriateness of the setting value to be set to one of a plurality of setting items is determined depending on the setting value to be set to another one of the plurality of setting items.

24. (New) The information processing system of claim 21, wherein the appropriateness of the setting value to be 

25. (New) A web service provision apparatus that provides an electronic apparatus with a web service by way of web applications, comprising: a memory included in the web service provision apparatus configured to store: information relating to a setting item of a plurality of the web applications; and a setting value to be set to the setting item, and circuitry of the web service provision apparatus configured to: transmit to a terminal apparatus, the information relating to the setting item and the setting value, the setting value for displaying on a setting screen that is displayed at the terminal apparatus, the setting value being displayed on an operation screen of a web application specified according to a user operation on the electronic apparatus that 















26. (New) The web service provision apparatus of claim 25, wherein the memory stores, as the information relating to the setting item of the web application, a setting item and a type of the setting item of the settings relating to the operation screen in association with each of a plurality of web applications.

27. (New) The web service provision apparatus of claim 25, wherein the memory stores the information relating to the setting item of the web application corresponding to multiple languages, and 

28. (New) A method of generating a screen performed by a web service provision apparatus that provides electronic apparatus with a web service by way of one or more web applications, the method comprising: storing, in a memory included in the web service provision apparatus, information relating to a setting item of a plurality of the web applications; and storing, in the memory, a setting value to be set to the setting item; transmitting to a terminal apparatus, the information relating to the setting item and the setting value, the setting value for displaying on a setting screen that is displayed at the terminal apparatus, the setting value being displayed on an operation screen of a web application specified according to a user 








29. (New) The information processing system of claim 15, further comprising a plurality of sets of setting values associated with each web application.

30. (New) The information processing system of claim 15, wherein different setting screens are generated for respective applications based on application setting screen metadata for the respective web applications.



32. (New) The web service provision apparatus of claim 25, wherein different setting screens are generated for respective applications based on application setting screen metadata for the respective web applications.

33. (New) The method of generating a screen of claim 28, wherein the stored setting value includes a plurality of sets of setting values associated with each web application.

34. (New) The method of generating a screen of claim 28, wherein different setting screens are generated for respective applications based on 


    2. The information processing system of claim 1, wherein the terminal apparatus executes a program contained in screen data of the setting screen on a browser 

    3. The information processing system of claim 1, wherein the memory is further configured to store, as the information relating to the setting item of the web application, a setting item and a type of the setting item of the settings relating to the operation screen indicated by the instruction accepted through the setting screen, in association with each of a plurality of web applications. 

    4. The information processing system of claim 1, wherein the circuitry is further configured to: generate screen data of a setting item part that constitutes a part of the setting screen based on the 

   
 5. The information processing system of claim 1, wherein the memory is further configured to store the information relating to the setting item of the web application corresponding to multiple languages, and the circuitry is further configured to generate the setting screen based on language information of the terminal apparatus. 

    6. The information processing system of claim 1, wherein the circuitry is further configured to: store screen data of the displayed setting screen; in a case in which the screen data of the setting 

    7. The information processing system of claim 2, wherein the terminal apparatus executes the program contained in the screen data of the setting screen on the browser to: check appropriateness of the settings relating to the operation screen of the web application indicated by the instruction accepted through the setting screen; and notify a result of the check, wherein the appropriateness is determined based on whether the setting value to be set to the setting item indicated by the instruction accepted through the setting screen is appropriate. 

 
   8. The information processing system of claim 7, wherein the appropriateness is determined based on any one of a presence of input of the setting value to be set to the setting item, a type of the setting value, a size of the setting value, and a length of the setting value. 

   
 9. The information processing system of claim 7, wherein appropriateness of the setting value to be set to one of a plurality of setting items is determined depending on the setting value to be set to another one of the plurality of setting items. 

   
 10. The information processing system of claim 7, wherein the appropriateness of the setting value to be set to the setting item is determined depending on 

    11. A web service provision apparatus that provides an electronic apparatus with a web service by way of web applications, comprising: a memory included in the web service provision apparatus configured to store: information relating to a setting item of a plurality of the web applications; and a setting value to be set to the setting item, the setting value is displayed on an operation screen of the web application that is displayed at the electronic apparatus, circuitry of the web service provision apparatus configured to: transmit to a terminal apparatus, the information relating to the setting item and the setting value, the information and the setting value for displaying on a setting screen that is displayed at the terminal apparatus, the setting value being displayed on the operation screen 

    12. The web service provision apparatus of claim 11, wherein the memory stores, as the information relating to the setting item of the web application, a setting item and a type of the setting item of the settings relating to the operation screen in association with each of a plurality of web applications. 

    13. The web service provision apparatus of claim 11, wherein the memory stores the information relating to the setting item of the web application corresponding to multiple languages, and the circuitry is further configured to 

    14. A method of generating a screen performed by a web service provision apparatus that provides electronic apparatus with a web service by way of one or more web applications, the method comprising: storing, in a memory included in the web service provision apparatus, information relating to a setting item of a plurality of the web applications; and storing, in the memory, a setting value to be set to the setting item, the setting value is displayed on an operation screen of the web application that is displayed at the electronic apparatus; transmitting to a terminal apparatus, the information relating to the setting item and the setting value, the information and the setting value for displaying on a setting screen that is 

    15. The information processing system of claim 1, further comprising a plurality of sets of setting values associated with each web application. 

    16. The information processing system of claim 1, wherein different setting screens are generated for respective applications based on application setting screen metadata for the respective web applications. 

    17. The web service provision apparatus of claim 11, further comprising 

    18. The web service provision apparatus of claim 11, wherein different setting screens are generated for respective applications based on application setting screen metadata for the respective web applications. 

    19. The method of generating a screen of claim 14, wherein the stored setting value includes a plurality of sets of setting values associated with each web application. 

    20. The method of generating a screen of claim 14, wherein different setting screens are generated for respective applications based on application setting screen metadata for the respective web applications.


Allowable Subject Matter
Claims 15-34 would be allowable if rewritten or amended to overcome the double patenting rejection as set forth in this Office action above.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts Maehira, US 2008/0209449, Nakayama et al., US 2013/0182282 and Nanaumi, US 2012/0120437 teach the information processing system having an web application which is displayed at electronic apparatus and updating settings as displayed but fail to explicitly teach the newly amended limitations of independent claims 15, 25 and 28, namely, “transmit to a terminal apparatus, the information relating to the setting item and the setting value, the setting value for displaying on a setting screen that is displayed at the terminal apparatus, the setting value being displayed on an operation screen of a web application that is displayed at the electronic apparatus, the setting screen being a screen according to the web application specified according to a screen request from the terminal apparatus, the setting screen being different for each application; receive the setting value from the terminal apparatus based on an instruction of the setting value, the instruction being accepted through the setting screen displayed at the terminal apparatus, the setting value being displayed on the operation screen of the web application that is displayed at the electronic apparatus; and circuitry of the electronic apparatus configured to: display the operation screen of the web application specified according to a user operation based on the setting value to be set to the setting item, the setting value which has been stored in the memory in response to the received setting value from the terminal apparatus; and receive the user operation relating to the setting value, via the operation screen”.
Dependent claims 16-24, 26-32 and 33-34 would also be allowable based on their dependency on the allowable independent claims 15, 25 and 28, respectively.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAWAN DHINGRA/Examiner, Art Unit 2672

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672